Title: Mary Smith Cranch to Abigail Adams, 30 September 1787
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree Sep 30th 1787
          My dear Sister
        
        I went to Boston last Monday & there found that Barnard had arriv’d & brought me Letters both from you & Mrs Smith— I carre’d all mine for you & put them on board Folger—who said he should sail immediatly, but I hear he will not till next Teusday. I thought I had said every thing & told you all you would wish to know in my large Pacquet—but your Letter has given me new subjects—& first let me thank you for my urn & my Lamp lighter— I have not seen them yet but I know they will be very useful. I have found my Lamp very much so, one of those little wicks will burn six weeks if you do not pull them up & there is not the least necessaty of doing it— Betsy thinks she cannot sleep in the house without its being lighted. I wish my dear sister it was in my Power to return you some of those endearing proofs of your Love & esteem—you must accept a willing heart—
        I had not time to see mrs wentworth when I was in Town— I design to go on purpose this week
        I am very anxious for your Health. I hope it is mended—for by this time I suppose you are return’d from your excurtion into the West I wait with impatience for your account of it— The time till you return will seem longer to me than all that has past since you went away— I have not seen your new House yet but design to go over it & see what it will want. I should think it would not be best to make many alterations in it till you return. We will then consult together what will be best— I am sincerly glad you have it. Mr Fairweather & not mr Alleyne is the owner of the House & Farm which Mr Alleyne liv’d in— He has had a deed of it for a long time— you may remember the Barn stands in a bad place— you will I think move it back, & will remove or pull down the Building erected by mr Tyler. It intirely takes off all & indeed the only extencive prospect you have— Mr Cranch will take a Plan of the House The measure of the rooms & every thing else which he thinks will gratify Mr Adams— your old House & ours will hold your Family till you can get your new one done mr Cranch cannot bear the thought of Mr Adams buying that place of Mr Veseys there will be so much better land to be sold joining upon that which you have lately purchas’d mr veseys is miserable poor.
        Uncle Smith told me he had receiv’d a Letter from you—but said he should never write to you again—& indeed I believe he never will He sinks fast— I think you will never see him more— He dyes of a broken Heart if ever Man did— with Tears & even with sobs he told me that he had been declining for more than a year “I have said but little but I have thought the more. I have had sleepless nights— without communicating the cause—” these were his words He will have but a few more I am perswaid’d before he meets his kindred soul. The saint he has been pining after—but what a loss shall we meet with—
        Billy had a Letter from cousin Adams last week he is will but studys too hard to retain his Health I fear— His Friend Ware is to be ordain’d in the october vacancy at Hingham— I hope your son will come to it—
        your sons at college were well this week I was not at the exebition but I hear that cousin charles perform’d well
        I shall write to mrs Smith by Callahan he will sail in a few days thank her for her Letter if you please & tell her—that her cousins will write also—
        Mrs Field has been here this day inquiring about Ester—she sends her Love & is well Betsy is very pale & thin—her heart has been wounded & you know how long it takes to heal it— It never more than skins over—a slight matter will again wound it. was you hear I would whisper something—but it will not do—come home my dear sister & make us all happy sister shaw was well a few days since I had a Letter by mr Moris & Nancy Hayzen
        adieu
        M—C
      